Citation Nr: 1229533	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to January 27, 2005 for entitlement to a TDIU.  


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1959 to March 1960.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

An October 2009 Board decision denied an effective date prior to January 27, 2005 for the grant of entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In November 2010, the Court granted a Joint Motion for Partial Remand and remanded the matter to the Board.  Subsequently, in September 2011, the Board remanded this matter for additional development.  The undersigned was not part of the original October 2009 decision.     

The  Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  Service connection for PTSD was granted in an unappealed January 2001 rating, with an evaluation of 70 percent, effective March 6, 1996.   

 2.  On July 30, 2003, the Veteran was treated at a VA facility for PTSD, which constitutes an informal claim for an increased rating for PTSD, as well as an informal claim for entitlement to a TDIU.  

3.  It is factually ascertainable that the Veteran was unemployable due to PTSD within the one year period prior to July 30, 2003.  



CONCLUSION OF LAW

An effective date of July 30, 2002 is warranted for the grant of entitlement to a total disability rating based upon individual unemployability (TDIU).  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of the grant of service connection is the day following separation from service, if the claim is received within one year of that date. Otherwise, the effective date is the date VA receives the claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2010); Brannon v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. See 38 C.F.R. § 3.155(a) (2011).  An informal claim must identify the benefits sought; and upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim. Id.  A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a)  (2011). 

In a claim for an increased evaluation, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a)  (West 2002); 38 C.F.R. 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2)  (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) (2011); see Harper v. Brown, 10 Vet. App. 125, 126   (1997); VAOPGCPREC 12-98 (1998). 

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449   (2000). 

A total rating based on individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a claim for an increased evaluation, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 3.400. 

If an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of claim.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125   (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

A January 2001 rating decision granted service connection for PTSD with an evaluation of 70 percent, effective March 6, 1996.  Therefore, the percentage requirements set forth in 38 C.F.R. § 4.16(a) were met as of March 6, 1996.  

Importantly, in a February 1, 2001 letter, page three, the RO invited the Veteran to apply for entitlement to a TDIU.  The letter included an enclosed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Veteran did not submit the completed application form within one year.   Thus, the claim for a TDIU based upon the form is considered abandoned.  38 C.F.R. § 3.158 (2011).  Thus, there is no basis to award the Veteran, as she has requested, an effective date of March 6, 1996 for TDIU.   

On January 27, 2005, the RO received a formal claim for a TDIU.  A September 2005 rating decision granted entitlement to a TDIU, effective January 27, 2005, the date of the receipt of the claim.  

The Veteran's, through her representative, contends that VA treatment records dated prior to January 27, 2005 constitute an informal claim for an increased rating.  The Board has reviewed the treatment reports from VA Loma Linda dated from 2002 to 2005.  A July 30, 2003 entry in the VA outpatient treatment records reflects that the Veteran complained of continued depression.  A physician assessed PTSD/depression with continued depressed mood.  Based on the evidence of treatment for PTSD, the Board finds that a claim for an increased rating was received on July 30, 2003.  There was no claim for an increased rating prior to July 30, 2003.

As noted previously, an effective date for an increased disability rating may be assigned at the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year of such date.  38 C.F.R.  § 3.400(o)(2) .  

Records show that the Social Security Administration (SSA) determined that the Veteran was disabled due to depressive syndrome since September 20, 1994.   While the SSA has found the Veteran to be disabled within the meaning of its applicable law, these findings are relevant, but not necessarily binding on VA. Holland v. Brown, 6 Vet. App. 443 (1994).
 
A report of VA examination dated in July 2005 noted that the Veteran had not worked since 1994.  The examiner opined that the Veteran was unable to work due to her mental condition.  The VA examiner did not address when the Veteran became unemployable.  

A VA general medical examination dated in June 2005 noted a diagnosis of PTSD but did not provide a medical opinion regarding the Veteran's ability to maintain employment.  

Private records dated in September 1995 reflect that a chiropractor opined that the Veteran was totally disabled from August 27, 1994 due to accidental injuries she sustained in a slip and fall injury in her home.  

In sum, the Board finds that an informal claim for a TDIU was received on July 30, 2003.  The Board finds that it was factually ascertainable that an increase in the Veteran's service-connected disabilities precluded employability in the year prior to informal claim.  Accordingly, the Board concludes that the Veteran is entitled to an effective date of July 30, 2002 for the grant of a TDIU.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this regard, the Board understands that in awarding the Veteran an effective date of July 30, 2002, it awards the Veteran all benefit of the doubt in both the facts of this case and in the law (which is not always clear as the state of the law on this issue is in fluctuation [citations of case law in the joint motion, case law that did not exist when the RO addressed the claim, make this point unambiguously]).  However, further ligation of this case serves no constructive purpose.  In this regard, there is simply no basis to go beyond this date, for reasons cited above.     
 




VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, a March 2005 letter notified the Veteran of the evidence required to substantiate her claim for a TDIU.  This letter explained the Veteran's and VA's respective duties for obtaining evidence.  A letter sent to the Veteran in March 2006 informed her of how disability ratings and effective dates are assigned.  
 
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) . 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA and private treatment records identified by the Veteran have been obtained.  The Veteran was afforded a VA examination for her TDIU claim in July 2005.  The Board concludes that the duties to notify and assist have been satisfied, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date of July 30, 2002, for the grant of TDIU, is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


